IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KELLY SMITH,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-0352

LOWE’S HOME
IMPROVEMENT, and
SEDGWICK CLAIMS
MANAGEMENT,

      Appellees.


_____________________________/

Opinion filed August 3, 2017.

An appeal from an order of the Judge of Compensation Claims.
Margaret E. Sojourner, Judge.

Date of Accident: July 6, 2010.

Nicolette E. Tsambis of Smith, Feddeler, Smith, PA, Lakeland, for Appellant.

Kevin S. Murphy and Thomas A. Moore of Quintairos, Prieto, Wood & Boyer, PA,
Orlando, for Appellees.



PER CURIAM.

      AFFIRMED.

BILBREY, WINSOR, and M.K. THOMAS, JJ., CONCUR.